Citation Nr: 1739528	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to reopen service connection for residuals of a traumatic brain injury.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans' Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Petersburg, Florida.  The Veteran was provided a hearing in May 2017, and a transcript of the hearing of record.  

The issue of entitlement to service connection for residuals of a TBI is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The April 1975 and January 1976 rating decisions which denied service connection for residuals brain damage, now claimed as traumatic brain injury, became final.

2.  The evidence of record since January 1976 relates to an unestablished fact necessary to substantiate the claim for residuals of a TBI and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1975 and January 1976 rating decisions denying service connection for possible residuals of brain damage became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for residuals of TBI.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence

The Veteran is seeking to reopen service connection for residuals of a TBI.  The claim originally stems from an April 1975 rating decision, where the RO denied service connection for possible residuals of brain damage.  The claim was denied because the Veteran's conditions existed prior to service, and there was no evidence of aggravation by service.  The Veteran submitted evidence within one year of the April 1975 rating decision, and a January 1976 rating decision confirmed the April 1975 denial for the same reasons.    

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  

Following the January 1976 denial of his claim, the Veteran filed a May 1976 notice of disagreement, and a June 1976 statement of the case was issued.  In August 1976, the Veteran requested an extension of time to file his appeal.  In September 1976, the RO granted an extension of time, explaining to the Veteran that he had until June 16, 1977 to perfect his appeal.  However, the Veteran did not timely perfect his appeal.  Thus, the decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103 (2016).

Since the time of denial, VA has received numerous statements from the Veteran as well as additional medical records.  The Veteran has further been provided with a VA examination since the prior rating decisions. 

This evidence includes March 2010 correspondence from the Veteran stating that his TBI has worsened and that while he was in-service he suffered an assault which he thinks aggravated and contributed to his TBI residuals.  The Veteran further testified to the described in-service assault at his May 2017 hearing.  The Board finds that this evidence addresses the basis for the previous denial, namely, the Veteran's TBI aggravation by service.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  Therefore, the evidence being new and material warrants a reopening of the claim. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for residuals of a TBI is granted.  


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran is claiming service connection for residuals of TBI.  The Veteran contends that his TBI, which stems from an accident prior to service, was aggravated by an in-service assault suffered while in military prison.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111  (West 2014).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).

The Board notes that the Veteran's military personnel records document that the Veteran suffered a motorcycle accident in January 1970 prior to service, which caused a head injury and severe brain trauma, putting the Veteran in a coma for two months.  This accident was noted on his August 1973 entry examination along with his medical records from the accident being provided.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, and the Veteran entered service with pre-existing residuals of a TBI.  

Regarding whether the pre-existing residuals of a TBI were aggravated by service, in October 2010, the Veteran received a VA examination.  The VA examiner found the Veteran had mild memory loss, mildly impaired judgement, and occasional inappropriate social interaction, mildly impaired spatial orientation but normal motor activity.  The examiner stated the Veteran has one or more neurobehavioral effects that interfere with workplace interaction, social interaction, or both, but did not preclude them and also found the Veteran's communication was occasionally impaired.  The examiner diagnosed the Veteran with severe traumatic brain injury.  The examiner then opined that any aggravation that is apparent is most likely the result of "the natural progression of his brain injury."  The examiner further reasoned that there was no evidence in the Veteran's service treatment records of an assault while in military prison and therefore cannot confirm aggravation, and although a scan showed the Veteran suffered significant bilateral brain injury, he also has a documented HIV infection that can also lead to further cognitive dysfunction.

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records and other necessary records relevant to the Veteran's residuals of a TBI claim.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the Veteran's October 2010 opinion for a clarifying opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the October 2010 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements of his in-service assault and his diagnosed psychological conditions, the examiner should determine: 

Is it clear and unmistakable that the Veteran's pre-existing residuals of a traumatic brain injury WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means with a much higher certainty than 'at least as likely as not' or 'more likely than not.'

The examiner should explain the medical basis for the conclusions reached.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


